Citation Nr: 0940809	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right elbow 
bursitis.

2.  Entitlement to service connection for a bilateral eye 
disability with pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a 
bilateral eye disability with pterygium is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has an elbow disability. 
 
2.  The Veteran's current elbow disability manifested within 
one year of active service. 


CONCLUSION OF LAW

The Veteran's elbow disability was incurred during the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

If the disorder, such as arthritis, is a chronic disease, 
service connection may be granted if it becomes manifest to a 
degree of 10 percent within the presumptive period; the 
presumptive period for cardiovascular diseases is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for right 
elbow bursitis.  The Veteran contends that he has a right 
elbow disability which was caused by his active service.  The 
Veteran's service treatment records have been associated with 
the claims file.  The Veteran's entrance examination does not 
reveal any complaints of pain or elbow disability.

The Veteran first complained of elbow pain in September 1985.  
At that time he complained of pain in the middle of his elbow 
following heavy lifting which had limited certain motions for 
about three and a half months.  The examiner described the 
injury as a strain and prescribed Motrin.  An x-ray did not 
reveal any evidence of injury or disease.  

The Veteran again complained of elbow pain in April 1990.  He 
described the pain as a dull ache in the elbow and along the 
bicep and tricep of his right arm.  The Veteran did not 
report any heavy use other than carrying school books.  He 
did not have any history of trauma to his elbow.  The 
examiner stated the Veteran had mild point tenderness on the 
point of his elbow but no other tenderness to the touch.  The 
Veteran stated that he had the pain periodically with each 
episode lasting about a day.  The Veteran is right hand 
dominant.  The Veteran denied participating in golf, tennis, 
or racquet ball, but uses a screw driver frequently.  The 
examiner did not notice any swelling or deformity.  An x-ray 
did not reveal any abnormalities.  The examiner diagnosed the 
Veteran with bursitis due to overuse.  Later in the same 
month, the Veteran's diagnosis was confirmed.  He was advised 
to avoid overuse and to continue his care plan.

In September 1990 the Veteran complained of arm pain with no 
change.  He stated his arm ached making it difficult to 
sleep.  The Veteran did not have increased pain with movement 
and no distal strength loss or loss of sensitivity.  There 
were no signs of deformity.  His strength was tested and 
revealed a five out of five level.  There were no signs of 
atrophy and sensors were intact.  The examiner recommended an 
orthopedic consultation and use of Tylenol.  An x-ray did not 
reveal any abnormalities.

In August 1996 the Veteran complained of elbow and shoulder 
pain.  The Veteran stated that the pain had persisted off and 
on since 1988 and was aggravated by exercise.  The Veteran 
had started a weight lifting program and noted a worsening of 
pain as a result.  The Veteran did not have radicular 
symptoms.  The Veteran's pain was localized over his medial 
epicondyle.  There were no visible or palpable deformities.  
The examiner noted the Veteran had right medial elbow 
epicondylitis.  He was prescribed 800mg of Motrin and ice for 
the pain.  The examiner also recommended the Veteran avoid 
repetitive twisting movements such as using a screw driver.

In August 2004 the Veteran was afforded a VA examination for 
his joints.  The Veteran indicated he had pain in an area 
that was over the ulnar nerve.  The Veteran stated that the 
pain comes and goes and is exacerbated with significant 
activity.  He complained of pain radiating up the arm and 
into his neck and shoulder.  He did not complain of numbness 
or paraesthesias in the right hand or night pain.  The 
examiner found that the Veteran's right elbow did not 
demonstrate significant varus or valgus instability.  The 
Veteran had full extension and flexion to 135 degrees 
performed with no evidence of difficulty or exacerbation of 
pain.  Radiographs of the Veteran's right elbow did not 
demonstrate significant signs of osteoarthritis, prior 
fracture, or dislocation.  There was no evidence of severe 
degeneration.  The examiner concluded that the Veteran had 
right elbow pain with no significant signs of degenerative 
joint disease.

In February 2005 the Veteran reported pain in the region of 
his right elbow medial epicondyle.  An x-ray revealed mild 
degenerative joint disease of the right elbow.  In August 
2006 the Veteran continued to complain of pain in his right 
elbow.  At that time it was recommended he go to prosthetics 
for tennis elbow.

In light of the evidence the Veteran is entitled to service 
connection for right elbow bursitis.  The Veteran had 
numerous complaints of elbow pain during active service.  
Bursitis was diagnosed during active service.  He also had 
signs of degenerative joint disease in February 2005, which 
falls within the one year presumption period for service 
connection.  Because he had a diagnosis during active 
service, and since he manifested degenerative joint disease 
within a year of separation from service, he is entitled to 
service connection for right elbow bursitis. 


ORDER

Entitlement to service connection for right elbow bursitis is 
granted.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral eye disability with pterygium.  The Veteran 
contracted this condition prior to active service, however he 
contends that before service he was not bothered by it.  The 
Veteran states that during service the condition was 
aggravated and worsened.  He sought treatment for the 
condition during service and has continued to do so after 
separation from service.  In March 2005 the Veteran underwent 
a procedure to extract samples of the pterygium.  He also 
complained of blurred vision and burning in his eyes after 
service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
evidence of a current disability and aggravation during 
service.  An examination is necessary to determine if the 
Veteran's service permanently aggravated the condition, or if 
his symptoms predated active service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of his bilateral eye disability with 
pterygium.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not that a 
bilateral eye disability with pterygium 
is related to, had its onset during, or 
was permanently aggravated by active 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


